Citation Nr: 1035957	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension based on the need for aid 
and attendance (A&A) or being housebound.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

Special monthly pension is payable to a veteran by reason of the 
need for A&A or by reason of being housebound.  38 U.S.C.A. §§ 
1521(d), (e); 38 C.F.R. § 3.351(a)(1).  The Veteran in this case 
has been in receipt of permanent and total non-service connected 
pension benefits since September 2000.

The Veteran's claim is premised mainly on the severity of his 
mental illness, to include schizophrenia. 

Initially, the Board notes the RO issued a statement of the case 
(SOC) in February 2009.  Since that time, the RO has obtained a 
relevant, non-duplicative VA outpatient treatment records 
indicating recent treatment for his various disorders, to include 
treatment for his psychiatric condition in September 2008.  A 
supplemental statement of the case (SSOC) was never issued. 

If a SOC is prepared before the receipt of further evidence, a 
SSOC must be issued to the claimant, as provided in 38 C.F.R. 
§ 19.31, unless the additional evidence is duplicative or not 
relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In 
this case the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and it is 
relevant to the issue on appeal.   Therefore, in accordance with 
38 C.F.R. § 19.37(a), the case is returned to the RO for 
consideration and the issuance of a SSOC.

Again, the Veteran's claim for special monthly compensation is 
premised mainly on the severity of his mental disorder, which he 
contends leaves him needing constant aid and attendance.  The 
Veteran has been hospitalized many times for mental illness, 
significantly including schizophrenia and depression.

The duty to assist includes, when appropriate, affording the 
Veteran a VA examination to assist with the development of his 
claim.  See 38 C.F.R. §§ 3.159(c)(4), 3.351(a), 3.352(a).
 
In this case, the RO afforded the Veteran a VA examination in 
January 2008, to include a mental health examination.  The 
Veteran failed to report to the examination.  Since that time, 
however, he has indicated that desires a new examination.  In a 
July 2008 report of contact the Veteran indicated his wife fell 
ill and could not take him to his prior VA examination.  He then 
requested a new examination be scheduled.  The Veteran again 
indicated his desire and willingness to report for a new VA 
examination on his February 2009 substantive appeal form.  There 
is no indication the Veteran was ever scheduled for an additional 
VA examination. 

The Board finds the Veteran indicated good cause for failing to 
report for his VA examination and, therefore, a new VA 
examination is indicated.  See 38 C.F.R. § 3.655 (a) (2009) 
(stating, "[e]xamples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death or an 
immediate family member, etc.").

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from May 2009 to the present.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any medical records and 
hospitalization records for the Veteran's 
conditions from the VA Medical Center in 
Shreveport, Arkansas for the time period May 
2009 to the present. Any negative responses 
should be documented in the file. 

2.  After the above development is complete 
and the records are obtained, and if records 
received pursuant to the requests above do 
not demonstrate entitlement to the benefits 
sought, the RO should arrange for the 
appellant to be examined by an appropriate 
physician(s) to determine whether he requires 
A&A or is housebound. [If because of 
incapacity the Veteran is unable to travel 
for examination, arrangements should be made 
for him to be examined locally.]  The 
examiner must have available copies of the 
criteria for establishing housebound status 
(3.350(f), and for A&A (3.352).  Any 
indicated tests or studies should be 
completed, and the examiner should address 
the following specifically:

   (a) Whether the appellant is substantially 
confined to the premises of his home; or

   (b) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or

   (c) is in a nursing home because of mental 
or physical incapacity; or

   (d) his disabilities prevent him from 
protecting himself from the hazards incident 
to his environment, keeping himself clean and 
presentable, dressing or undressing himself, 
feeding herself due to loss of coordination 
of the upper extremities or extreme weakness, 
attending to the wants of nature, or 
otherwise require regular aid and attendance 
by another person.

The examiner must explain the rationale for 
all opinions.

5.  The RO should complete any additional 
developmental steps warranted by the evidence 
and then readjudicate the Veteran's claim.  
If the claim remains denied, issue a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is again 


advised that failure to report for any scheduled 
examination may result in the denial of a claim.  
38 C.F.R. § 3.655.  


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


